PER CURIAM.
It appears from the petition for writ of habeas corpus that the petitioner was sentenced to imprisonment for a term of six months to 10 years for the offense of breaking and entering with intent to commit a misdemeanor, and it is recited in the return of the respondent that such was the case.
The penalty for the crime is fixed in Sec. 810.05, Florida Statutes, F.S.A., at imprisonment not exceeding five years (or fine not exceeding $500).
Therefore, as the Attorney General concedes, the sentence was not authorized so it is the order of the court , that the petitioner be remanded to the custody of the respondent who is directed to produce him before the Circuit Court of the Seventh Judicial Circuit in Volusia County for the imposition of a sentence within the terms of the statute.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ-, concur.